DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed September 29, 2022, with respect to the rejections under Slattery have been fully considered and are persuasive.  Therefore, the §102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicants’ Admitted Prior Art (“APA”; par 3) and Marion (US 2008/0127878).
APA discloses that it is known to power underwater vehicles with batteries in water-tight sealed portions of the vehicle.  Thus, Slattery is modified by APA to make its vehicle a submersible.  Marion discloses the known aspects of submersible neutral buoyancy (par 4-9) including a configurable ballast control system (par 8-9).  The combination is modified by Marion to include the ballast control system.
The Examiner notes that the Applicants cite to paragraphs 43-45 for written description support of the ballast control system.  Paragraph 43 indicates that figure 7, and its series of holes to receive weighted plugs, is an example.  This embodiment is not explicitly incorporated into the claim by the broad language of “ballast control system”.  Should the Applicants amend the claim to more clearly define the type of ballast control system, they are directed to the following references that disclose that such a system is known:
McNally (US 2004/0182302) at paragraph 35;
Sneath (US 5,433,164) at column 1, lines 44-46.
The §112 rejection and claim objections are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery (US 2014/0277887) in view of APA (specification, par 3) and Marion (US 2008/0127878).
With respect to claim 1, Slattery discloses a vehicle (intended use, see below) comprising: 
a modular battery system (fig 1-3; par 25-47), further comprising: 
at least one removable battery tray (par 26); 
a battery rail system (housing 14; par 28) configured to hold at least one removable battery tray; and 
a controller (fig 2, item 15) configured to communicate with the at least one removable battery tray, and configured to detect a battery chemistry of the at least one removable battery tray (fig 3, step 28; par 26-28, 30, 34, 37).  
Slattery discloses that the controller communicates with the battery to determine its type (lead acid or lithium). Slattery’s battery is removable, thereby making it a “tray”.  The housing (14) that holds the battery tray is interpreted as the battery rail “system”.  Alternatively, the vehicle (10) as a whole may be considered as the battery tray system.
Slattery discloses the battery contained within a vehicle, but does not expressly disclose the vehicle is an underwater vehicle with a water-tight sealed portion or a ballast control system.
APA (par 3) discloses that underwater vehicles are known to be battery-powered, where the battery is contained in a water-tight portion of the underwater vehicle.  Slattery and APA are analogous because they are from the same field of endeavor, namely vehicles with batteries. At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Slattery’s modular battery system to be placed inside an underwater vehicle, as taught by APA.  The motivation for doing so would have been to use the battery for a commonly accepted purpose.
APA disclose that buoyance is important in underwater vehicles (par 3), but does not expressly disclose a ballast control system.  Marion discloses an underwater vehicle (par 2-9) with a ballast control system (par 8-9).  The combination and Marion are analogous because they are from the same field of endeavor, namely submersible vehicles.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s vehicle to include the ballast control system, as taught by Marion.  The motivation for doing so would have been to better control the underwater vehicle.  If the ballast is not properly controlled, and the buoyancy isn’t right, the vehicle may either sink or be forced to the surface.  
With respect to claim 2, Slattery discloses comprising an aft section and a forward section (see fig 1).  
With respect to claims 3-4, Slattery discloses the at least one removable battery tray is enclosed within the aft section (par 25) or a forward section (see fig 1; par 25).  
With respect to claim 5, Slattery discloses wherein at least one removable battery tray is enclosed within the aft section (par 25) and at least one removable battery tray is enclosed within the forward section (par 25), wherein the at least one removable battery tray enclosed within the aft section is connected to the at least one removable battery tray enclosed within the forward section (inherent because they are part of the same vehicle electrical system).  
Slattery (par 25) discloses that the battery modules can be in “one or more different locations” including aft and forward.  This means that Slattery intends for its battery modules to be in both the forward and aft locations at the same time (not in different embodiments).  
It is noted that the claim only broadly recites that the batteries are “connected”.  This can be interpreted as a physical connection (the two batteries are touching the same vehicle, thereby being connected) or an electrical one (the two batteries are intended to provide power to the same vehicle components, thereby making them electrically connected).  
With respect to claim 7, Slattery discloses an aft section (back of the vehicle), at least one additional battery section (the middle; par 25), and a forward section (the front).  Slattery discloses its battery modules can be in any location in the vehicle – this is interpreted as being “an additional battery section” that is different than the aft and forward sections.
With respect to claim 8, Slattery discloses at least one removable battery tray is enclosed within the additional battery section (see following analysis).  The battery section is only named, the claim does not explicitly recite any defining characteristics.  Namely, the battery section is not defined as any type of housing.  Slattery’s battery modules are enclosed by a housing (14) and/or the vehicle (10) itself.  Regardless of where the Slattery battery module is placed, it is enclosed by a housing (10 and/or 14). 
With respect to claim 9, Slattery discloses at least one removable battery tray is enclosed within the aft section (par 25), at least one removable battery tray is enclosed within the forward section (par 25), and at least one removable battery tray is enclosed within the additional battery section (par 25), wherein the at least one removable battery tray enclosed within the aft section is connected to the at least one removable battery tray enclosed within the additional battery section, and the at least one removable battery tray enclosed within the additional battery section is connected to the at least one removable batter pack enclosed within the forward section.  
As discussed above in the art rejection of claim 5, Slattery discloses that the battery modules are placed in multiple locations.  This includes aft, forward and an additional battery section that tis somewhere in between. Further, Slattery’s battery modules are broadly “connected”, as discussed above. 
With respect to claim 10, Slattery discloses a plurality of additional battery sections attached to each other (par 25).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slattery in view of APA, Marion and Stephens (US 2018/0337378).
The combination of Slattery, APA and Marion discloses a modular battery system for an underwater vehicle comprising: a battery system, a removable tray, and a ballast control system, as discussed above.  The refences are analogous, as discussed above. 
Slattery further discloses firmware coupled to the battery tray, the firmware comprising a code indicating the battery chemistry of the battery tray (fig 3, step 28; par 26-28, 30, 34, 37).  
Slattery discloses a removable battery “tray” that is insertable into a “system”, as discussed above.  Slattery also discloses the vehicle controller communicates with the battery to determines its chemistry.  The ability of the battery to communicate with an external device is evidence that it stores its chemistry information in “firmware”.  Slattery does not expressly disclose a “rail” or that the battery tray is slid along the rail. 
Stephens discloses a vehicle with a removable battery tray that is inserted into a system along a rail system (par 39).  Thus, the combination teaches “a battery rail system”, “at least one rail”, and “the at least one removable battery tray configured to be selectively removable from the underwater vehicle by sliding the at least one removable battery tray along the at least one rail within the section of the underwater vehicle”.
Slattery and Stephens are analogous because they are from the same field of endeavor, namely vehicles with removable batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s underwater vehicle to include a rail system, as taught by Stephens.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  
Additional motivation would have been the “obvious to try” rationale and the selection from a finite number of identified proven solutions (for how to insert a battery module into a receptacle), each with a reasonable expectation of success.  MPEP §2143(E).
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836